Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 05/20/2021 is acknowledged and made final. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-10 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected as being vague and indefinite when it recites “a first polymer for a first liquid crystal alignment agent” and “a second polymer for a second liquid crystal alignment agent”, because the recitations cause confusing, it is not clear what is the first liquid crystal alignment agent and what is the second liquid crystal alignment agent.  In this office action, it is taken that the liquid crystal alignment agent composition comprising a first polymer and a second polymer. Claims 2-10 are also rejected for their dependency on claim 1 thus inclusion of its indefinite features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2010/0243955, of record, ‘955 hereafter) in view of Yusuke et al (JP 2015-176110, of record, ‘110 hereafter).
 Regarding claims 1-10, ‘955 discloses a liquid crystal alignment film formed from an aligning agent composition (See examples, [0067]-[0070], Table 8) comprising  a first polymer including two or more repeating units selected from the group consisting of a repeating unit represented by Chemical Formula 1, a repeating unit represented by Chemical Formula 2, and a repeating unit represented by Chemical Formula 3, wherein the first polymer includes the repeating unit of Chemical Formula 1 in an amount  of 22.8 mol% with respect to all repeating unit represented by the Chemical Formulae 1 to 3 (Tables 7 and 8, synthesis example 187, Polymer B40, 60 mol% compound 3-2, 38% imidization, examples 1-146); and a second polymer including a repeating unit represented by Chemical Formula 4 as in claim 1 and chemical formula 13 in the present claims 9-10 ( Tables 6, synthesis examples A1-A27 and other examples reading upon formulae 5-6 and 14-15). ‘955 also discloses that the diamine used to 

    PNG
    media_image1.png
    93
    174
    media_image1.png
    Greyscale
  or   
    PNG
    media_image2.png
    128
    243
    media_image2.png
    Greyscale

In light of these teachings, one of ordinary skill in the art would have been motivated to use the polyimide as taught by ‘110 as a second polymer to modify the liquid crystal alignment agent of ‘955, in order to render a liquid crystal film having low voltage holding ratio and excellent reliability. ’955 further discloses that the ratio of the two polymers can be 2:8 (1 to 4, see Examples in Table 8) satisfying limitations as in the present claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782